78 N.J. Super. 471 (1963)
189 A.2d 226
MIDTOWN PROPERTIES, INC., A CORPORATION, PLAINTIFF-APPELLANT,
v.
TOWNSHIP OF MADISON, NEW JERSEY, A MUNICIPAL CORPORATION, AND PLANNING BOARD OF THE TOWNSHIP OF MADISON, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued March 18, 1963.
Decided March 22, 1963.
Before Judges FOLEY, PRICE and SULLIVAN.
Mr. Aaron Heller argued the cause for appellant (Messrs. Heller & Laiks, attorneys).
Mr. Harold G. Smith argued the cause for respondents (Mr. Harold G. Smith, attorney for Township of Madison; Mr. John J. Salvest, attorney for Planning Board of Township of Madison).
PER CURIAM.
The judgment is affirmed for the reasons set forth in the opinion of Judge Halpern, reported in 68 N.J. Super. 197 (Law Div. 1961).